COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-089-CR
 
DANIEL FRITZ           
           
           
           
           
           
        APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
  
         STATE
------------
FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
------------
MEMORANDUM OPINION(1)
------------
Daniel Fritz attempts to appeal his
conviction of assault--family violence. After the jury found Appellant guilty,
the court assessed Appellant's punishment at 300 days' confinement and a $500
fine, and placed him on community supervision for eighteen months. We dismiss
the appeal for want of jurisdiction.
Pursuant to rule 26.2 of the rules of
appellate procedure, a notice of appeal must be filed within 30 days after the
date sentence is imposed, or within 90 days after the date sentence is imposed
if the defendant files a timely motion for new trial. Tex. R. App. P. 26.2(a).
Appellant's sentence was imposed on November 14, 2002. He filed a timely motion
for new trial on December 13, 2002. Therefore, Appellant's notice of appeal was
due February 12, 2003. On February 27, 2003, Appellant filed his notice of
appeal, which was not accompanied by a motion for extension of time. See
Tex. R. App. P. 26.3.
On March 18, 2003, we notified Appellant
of the apparent untimeliness of the notice of appeal and stated we would dismiss
the appeal unless we received a response showing grounds for continuing the
appeal. See Tex. R. App. P. 44.3. Appellant's response does not address
the untimeliness of his notice of appeal.
Because Appellant's notice of appeal was
untimely, we have no jurisdiction over this appeal. See Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); see also Slaton v. State,
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998). Accordingly, we dismiss this
appeal for want of jurisdiction.
 
                                                                       
PER CURIAM
 
PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: April 17, 2003

1.  See Tex. R. App. P. 47.4.